                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SYLVIA O. JACKSON,                         )
   Plaintiff,                              )
                                           )
v.                                         )     CIVIL ACTION NO. 1:19-00524-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                                         ORDER

      Plaintiff Sylvia O. Jackson brought this action under 42 U.S.C. § 405(g) for

judicial review of the final decision of the Defendant Commissioner of Social Security

(“the Commissioner”) denying her September 27, 2016 application for a period of

disability and disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. § 401, et seq.   In response to Jackson’s brief and fact sheet

(Doc. 12) listing the specific errors upon which she seeks reversal of the

Commissioner’s decision, the Commissioner filed a motion to remand Jackson’s “case

to   the   Commissioner    for   further    administrative   proceedings,   including

reconsideration of Plaintiff’s hand impairment[,]” under sentence four of § 405(g)

(“The [district ]court shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.”). (Doc. 16).   The Commissioner represents that Jackson consents to
the motion.    (See id.).1

        Upon consideration, it is ORDERED that the Commissioner’s unopposed

motion to remand (Doc. 16) is GRANTED, 2 the Commissioner’s final decision

denying Jackson’s September 27, 2016 application a period of disability and DIB is

REVERSED, and this cause is REMANDED under sentence four of § 405(g) for

further proceedings consistent with the Commissioner’s motion (Doc. 16).    Securing

a “sentence four” remand makes Jackson a prevailing party for purposes of the

Equal Access to Justice Act, 28 U.S.C. § 2412, see Shalala v. Schaefer, 509 U.S. 292

(1993), and terminates this Court’s jurisdiction over this cause.

        Should Jackson be awarded Social Security benefits on the subject application

following this remand, under Federal Rule of Civil Procedure 54(d)(2)(B), the Court

hereby grants Jackson’s counsel an extension of time in which to file a motion for

fees under 42 U.S.C. § 406(b) until 30 days after the date of receipt of a notice of

award of benefits from the SSA.3 Consistent with 20 C.F.R. § 422.210(c), “the date


1 Sentence six of § 405(g) provides that “[t]he court may, on motion of the
Commissioner of Social Security made for good cause shown before the
Commissioner files the Commissioner’s answer, remand the case to the
Commissioner of Social Security for further action by the Commissioner of Social
Security…” However, the Commissioner filed his answer (Doc. 8) prior to
requesting remand, and the motion does not set forth “good cause” for a sentence-six
remand.

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 14, 15, 17).

3   See Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006) (per
of receipt of notice … shall be presumed to be 5 days after the date of such notice,

unless there is a reasonable showing to the contrary.” If multiple award notices are

issued, the time for filing a § 406(b) fee motion shall run from the date of receipt of

the latest-dated notice.

      Final judgment shall issue separately hereafter in accordance with this order

and Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 12th day of February 2020.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




curiam) (“Fed. R. Civ. P. 54(d)(2) applies to a § 406(b) attorney's fee claim.”); Blitch v.
Astrue, 261 F. App'x 241, 242 n.1 (11th Cir. 2008) (per curiam) (unpublished) (“In
Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273 (11th Cir. 2006), we suggested the best
practice for avoiding confusion about the integration of Fed. R. Civ. P. 54(d)(2)(B)
into the procedural framework of a fee award under 42 U.S.C. § 406 is for a plaintiff
to request and the district court to include in the remand judgment a statement that
attorneys fees may be applied for within a specified time after the determination of
the plaintiff's past due benefits by the Commission. 454 F.3d at 1278 n.2.”).
